Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a screw (I.e. having threads, see objection to the specification and claim interpretation; claim 7), the screw fixes the valve block to the housing (claim 8), and one of 2 flow channels is provided with an adjustable throttle valve (i.e. show 51 and 52 as adjustable throttles; claim 9) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The specification states “a screw 80” (page 11 line 21), which is confusing, since there is no threads shown on the “screw”. One of ordinary skill in this art would understand that a . Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. 
The specification states “The object of the present invention is to provide a solution for a stable hydraulic actuator which can be produced in a simplified manner. According to the invention, this object is achieved by a hydraulic actuator having the features of the main claim and also by a valve block and a screw having the features of the further independent claims” (page 2 line 5-10, emphasis added). Claim 7 and 20 claim “a screw having connecting channels which connect the flow channels to one another, the screw being inserted in the bore”, and claim 8 claims “the screw fixes the valve block to the housing”. Based on the specification (stating it’s the actual features of the claims that determine what the screw is) and the claims, the broadest reasonable interpretation of claim 7 and 20 is the “screw” an element located in the bore and having channels; and the broadest reasonable interpretation of claim 8 is the “screw” is also a fastener of some sort.
If the screw is actually a threaded fastener, Applicant can change its identifier or acknowledge this in the remarks of the response.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 claims “a channel…the channel leading from each of the flexion chamber and the extension chamber into the housing in order to produce a fluidic connection between the flexion chamber and the extension chamber” (line 6-8) and “the channel leads out of the housing to the valve block” (line 13), which is wrong. The channels are disclosed as 41 and 42, and as such there is 2 channels (fig 2 and 3; or 4, fig 1), rather than a single channel, respectively leading from the flexion chamber (21) and the extension chamber (22); and lead from the housing to the valve block. Note that it appears the fluidic connection includes these channels and channels in the valve block.
Claim 1 and 14 claim “at least one valve…a valve block in which the at least one valve is arranged” (line 9-11, 8-9, respectively), which is wrong. the limitation “at least one valve” means there are one or more valves, but All of the embodiments have 4 and only 4 valves; and therefore does not include having 1-3 or 5-infinite valves. Note that changing “at least one” to –a--; is supported by the disclosure, since it is claiming only one of the 4 valves.
Claim 7 and 20 claims “a screw” (line 2, 1, respectively), but the element 80 is not shown with threads and therefore is not considered a screw, but an element with channels (see objection to the drawings and specification). Note that the screw in claim 8 is considered to also be a fastener (see claim interpreted above).
Claim 9 claims “a connection for the channel from the flexion chamber and the extension chamber is formed in the valve block” (line 2-3) which are wrong. Just as there are 2 channels leading from the chambers, there are 2 connections, one for each channel, in the block.
valve arranged in the at least one channel; a valve block in which the at least one valve is arranged and fluidically coupled with the at least one channel…the at least one channel leading out of the housing to the valve block” (line 6-11, emphasis added)”, which is wrong. There is 2, rather than a single channel (at least one is one or 2 or more), providing fluid communication between the flexion chamber (21) and the extension chamber (22). Furthermore, all of the valves (51-54), which are claimed as being in the valve block are in flow channels in the block. The at least one channel is claimed as not being in the block, but being to the block from the housing.
The claims not mentioned have the same problems as the claims they depend from.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Note that the claims would be clearer if the “channel” connecting the housing to the valve block (e.g. claim 1 line 6) were better differentiated from the “flow channels” in the valve block (e.g. claim 5 line 2). For example, the flow channels in the block could be renamed –passages--. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 and 14 recites the broad recitation “the valve block being connected to the housing” (line 12-13, 10, respectively), and the claim also recites “the channel leads out of the housing to the 
The channel is one connection between the valve block and the housing. Note that if the first limitation doesn’t seem to be related to fixing the valve block to the housing, since this is claimed in claim 2 and 15, which doesn’t refer back to this connection.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

In claim 3 line 2-3 and 16 line 1-2“at least two control valves and at least two non-return valves are arranged in the valve block” is confusing, since they appear to be the same as the “at least one valve” of claim 1 line 9 and claim 14 line 8, respectively.
In claim 5 “flow channels arranged in the valve block” is confusing, since they are part of the “fluidic connections” of claim 1 line 7-8.
In claim 9 line 2-3 “the connection is divided into two of the flow channels” is confusing, since it appears that the connection is some of the flow channels, and so shouldn’t be given another identifier. Perhaps it is meant that –(one of ) the channel is connected to two of the flow channels--.
In claim 10 line 2 “the inflow direction” and line 3 “the coupling point” have no antecedent basis, and doesn’t seem to define any particular coupling point.
In claim 13 line 3 “a cylindrical chamber and a piston mounted therein” is confusing, since it repeats the limitation of claim 1 line 4.
Claims not specifically mentioned are indefinite, since they depend from one of the above claims.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3-11, 13, 14 and 16-20 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Yamashita (2015 0217621, DE 10 2015 201528). Yamashita discloses a hydraulic actuator comprising a piston (5) movably mounted in and dividing a chamber in a housing (2) into flexion and extension chambers (2B, 2A); a channel (i.e. 2; including 15, 16; 21, 22) for hydraulic fluid forming a fluidic connection between the flexion and extension chambers, leading from each of the flexion chamber and the extension chamber into the housing; a valve (26) in a valve block (25) fluidically coupled with the channel, the valve block being connected to the housing, and the channel leads out of the housing to the valve block (claim 1 and 14). 
Yamashita discloses at least two control valves (e.g. 32, 35) and at least two non-return valves (30, 33) in the valve block (claim 3, 16); a compensation volume (4) in the housing (claim 4, 17); flow channels (e.g. 39A, 25c) in the valve block fluidically coupled with each other (claim 5, 18); all are fluidically coupled with a bore (e.g. forming 39A; claim 6, 19); a valve body (39-42, i.e. screw) is in the bore and have connecting channels which connect the flow channels to one another (claim 7, 20) and fixes (by 42) the valve block to the housing (claim 8); a connection for the channel is formed in the valve block and divides into two of the flow channels, one having an adjustable throttle valve (38) and the other having a non-return valve (e.g. 30; claim 9); a throttle valve (e.g. 30A) is located upstream, in the inflow direction (from 2A), of a coupling point (connected to 4)of the flow channels (claim 10); there are exactly two channels (24, connected to 21) lead out of the housing (claim 11); the hydraulic actuator is linear, with the chamber being cylindrical, and a piston rod (6) guided out of the housing (claim 13).
s 1, 2, 5, 6, 11-15, 18 and 19 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Shore (3568707). Shore discloses a hydraulic actuator comprising a piston (20) movably mounted in and dividing a chamber in a housing (10) into flexion and extension chambers (connected to 12, 16); a channel (i.e. 2; including 40, 52) for hydraulic fluid forming a fluidic connection between the flexion and extension chambers, leading from each of the flexion chamber and the extension chamber into the housing; a valve (including 92) in a valve block (30) fluidically coupled with the channel, the valve block being connected to the housing (fig 1), and the channel leads out of the housing to the valve block (claim 1 and 14).
Shore discloses the valve block is detachably fastened to the housing (column 1 line 69-70, fig 1; claim 2, 15); flow channels (e.g. 42, portion connected to 44) in the valve block fluidically coupled with each other (claim 5, 18); all are fluidically coupled with a bore (53; claim 6, 19); there are exactly two channels (40, 52) lead out of the housing (claim 11); the valve block is on an end face of the housing (column 1 line 69-70, fig 1, claim 12); the hydraulic actuator is linear, with the chamber being cylindrical, and a piston rod (22) guided out of the housing (claim 13).

 Claims 1, 3-5, 9-11, 13, 14 and 16-18 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Preukschat et al (2002 0074197, EP 1215413). Preukschat et al discloses a hydraulic actuator comprising a piston (3) movably mounted in and dividing a chamber in a housing (1) into flexion and extension chambers (9, 8); a channel (i.e. 2; unnumbered) for hydraulic fluid forming a fluidic connection between the flexion and extension chambers, leading from each of the flexion chamber and the extension chamber into the housing; a valve (e.g. 6) in a valve block (40) fluidically coupled with the channel, the valve block being connected to the housing, and the channel leads out of the housing to the valve block (claim 1 and 14). 
Preukschat et al discloses at least two control valves (e.g. 5, 6) and at least two non-return valves (10, 11) in the valve block (claim 3, 16); a compensation volume (4) in the housing (paragraph 12; claim 4, 17); flow channels (e.g. connected to 5, 6, 10, 11) in the valve block fluidically coupled with each other (claim 5, 18); a connection for the channel is formed in the valve block and divides into two of the flow channels, one 

Claims 1, 5, 6, 11-14, 18 and 19 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by DE 20313999. DE 20313999 discloses a hydraulic actuator comprising a piston (422) movably mounted in and dividing a chamber in a housing (3) into flexion and extension chambers (411, 412); a channel (i.e. 2; including 401, 402, fig 1) for hydraulic fluid forming a fluidic connection between the flexion and extension chambers, leading from each of the flexion chamber and the extension chamber into the housing; a valve (e.g. 52) in a valve block (5) fluidically coupled with the channel, the valve block being connected to the housing, and the channel leads out of the housing to the valve block (claim 1 and 14). 
DE 20313999 discloses flow channels (e.g. 513, 214, fig 6) in the valve block fluidically coupled with each other (claim 5, 18); all are fluidically coupled with a bore (e.g. 515, fig 4; claim 6, 19); there are exactly two channels (401, 402) lead out of the housing (claim 11); the valve block is on an end face of the housing (fig 9, claim 12); the hydraulic actuator is linear, with the chamber being cylindrical, and a piston rod (6) guided out of the housing (claim 13).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745